DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.
 Applicant's amendment/arguments filed on 03/29/21 as being acknowledged and entered.  By this amendment claims 2, 9, 11, 15 and 17 are canceled, claims 1, 3-8, 10, 12-14, 16, and 18-19 are pending and claims 3 and 6-8 are withdrawn.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US PGPub 2015/0380258).

Claim 4:  Liu teaches (Fig. 3B) the section of each of the first plurality of fins (260) has a plurality of sidewalls that are oriented vertically relative to the top surface of the second dielectric layer (250).  
Claim 5:  Liu teaches [0042-0044] the first material is silicon dioxide, and the second material is silicon nitride.  
Claim 16:  Liu teaches [0054] the first semiconductor material and the second semiconductor material have an epitaxial relationship.  
Claim 18:  Liu teaches (Fig. 5B) the second section (275) of each of the first plurality of fins is arranged above an entirety of the top surface of the second dielectric layer (250).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPub 2015/0380258), as applied to claim 1 above, and further in view of Reznicek (US PGPub 2014/0061820)
Regarding claim 10, as described above, Liu substantially reads on the invention as claimed, and Liu teaches [0049] the first plurality of fins are comprised of a single crystal semiconductor material that has an epitaxial relationship with the substrate.  Liu does not teach first plurality of fins are comprised of a single crystal semiconductor material.  Reznicek teaches [0018, 0026] the first plurality of fins are comprised of a single crystal semiconductor material that has an epitaxial relationship with the substrate to form the pillars in a finFET device.    Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element (III/V material) for another known element (single crystal semiconductor material) resulting in the predictable result of forming a pillar for a finFET device (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)) as taught by Reznicek.
Claim 12:  Reznicek teaches (Fig. 5B) the first semiconductor material is silicon [0017], and the second semiconductor material is silicon germanium [0026, 0037].  
Claim 13:  Reznicek teaches (Fig. 5B) the first semiconductor material is silicon [0017], and the second semiconductor material is germanium [0026, 0037].  
Claim 14:  Reznicek teaches (Fig. 5B) the first semiconductor material is silicon [0017], and the second semiconductor material is carbon-doped silicon [0026, 0037].  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10, 12-14, 16, ad 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Examiner, Art Unit 2814